Citation Nr: 0841223	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  08-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The record contains no indication of hearing loss or tinnitus 
until nearly 60 years after service, and no competent 
evidence of a link between either of these disorders and 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).  

2.  Tinnitus was not incurred during active military service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  DD-214 confirms services in the Asia 
Pacific Theater of Operations during World War II as an 
Administrative NCO.  A Separation Qualification Record 
describes the veteran's assignment as follows:

Was sergeant major in company medical 
supply office.  Supervised 12 supply 
clerks and issued medical supplies.  
Made requisitions, took inventories, 
compiled records and made reports on 
tables of equipment.  Also worked in 
company orderly room.  Made morning 
reports, correspondence, payrolls.

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records contain no record of any complaints 
of or treatment for hearing loss or tinnitus, but post-
service medical records confirm current symptomatology.  A 
March 2007 private audiology report shows current diagnoses 
of profound hearing loss in the right ear; mild to severe 
sensorineural hearing loss in the left ear; and tinnitus.  
According to the audiologist the veteran "reported a 
profound hearing loss that occurred just after his second 
stroke," and a "constant ringing in his right ear in August 
of 2005."  The audiologist added that "loudness discomfort 
levels indicate hyperacusis in the left ear."  VA audiology 
records dated in July 2007 confirm the veteran's use of a 
hearing aide.  Despite evidence of a current disorder, 
however, the Board finds that the evidence of record is 
decidedly against the veteran's claims for service 
connection.

As stated before, the record contains no evidence of hearing 
loss or tinnitus during service or within the year 
thereafter.  While not dispositive, the Board finds this fact 
to be significant since the veteran was assigned during 
service to a medical depot company and so, presumably, should 
have had ready access to medical care.  See Owens v. Brown, 7 
Vet. App. 429 (1995) (it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence).  In fact, there is no competent medical 
evidence of a hearing loss or tinnitus disorder until 
approximately 2005 - nearly 60 years following the veteran's 
separation from service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Moreover, the record contains no competent medical 
evidence which attributes his current hearing loss or 
tinnitus disorders to service.

In his September 2007 notice of disagreement the veteran 
alluded to "exposure to loud noise" but did not elaborate.  
In correspondence submitted with his March 2008 substantive 
appeal (Form 9) he pointed out that he was authorized to wear 
a "Burma Central Go 3 WD 45" campaign medal, and provided a 
"brief synopsis of activities that [he] performed in combat 
zones;" to wit:

I, three other enlisted men and Lt. 
[name] were flown into the airfield at 
Mytykina.  We were detached for 
rations, housed in tents guarded by 
Ghurkas alongside the airfield where a 
constant flow of aircraft and supplies 
were being amassed to augment the 
supplies being trucked in using the 
Burma Road.  We were issued rifles to 
assist in the event the Japanese 
counter-attacked[.]  We followed the 
troops as they advanced into Bhamo, 
Lashio, Mogung Valley, along the 
Irrawaddy River delivering critical 
medical supplies at aid stations or 
field hospitals.  Each of was armed 
[sic] and used whatever means was 
available at our disposal., e.g. jeep, 
light aircraft, and/or made our way on 
foot with the assistance of a Ghurka.  
My assignment was terminated just 
before entering Mandalay.and I was 
returned to Ledo, Assam.  [sic].

While descriptive, generally, of the veteran's logistics 
during his tour in Burma, there is no allegation from the 
veteran in this or any other communication of any excessive 
noise exposure during service, and no mention by the veteran 
of any other incident during service that may have led to his 
current hearing loss or tinnitus disorders.  

In short, while the evidence confirms that the veteran has a 
current hearing loss and tinnitus disorder, there is simply 
no lay or medical evidence of a link to service.  In the 
absence of evidence which suggests a link between current 
symptomatology and service, and as the probative medical 
evidence weighs against linking the veteran's hearing loss 
disorder to service, service connection for a hearing loss 
disorder must be denied.  38 C.F.R. § 3.102, 3.303.  

The Board notes that in his July 2007 claim the veteran 
requested an examination; however, as stated before, the 
record contains no probative lay or medical evidence of any 
symptomatology for approximately 59 years after service; and 
no competent evidence which suggests a link between the 
veteran's claimed disorders.  As lay and medical evidence 
provides no basis to grant the above claim, and indeed 
provides evidence against the claim, the Board finds no basis 
to obtain a VA examination or solicit a VA medical opinion.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006)(discussing 
circumstances when a VA examination/opinion is required).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to The Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Notice which informs the veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)

In a letter dated in July 2007 the veteran was apprised of 
the information and evidence necessary to establish his 
claims for service connection; of the evidence that VA would 
seek to provide; and of the information and evidence that he 
was expected to provide.  He was also informed of how VA 
determines disability ratings and effective dates.  The Board 
thus finds that the veteran was provided adequate notice in 
accordance with 38 U.S.C.A. §§ 5103, 5103A with regard to his 
claims for service connection.  

Regarding the duty to assist, STRs, VA, and private treatment 
records have been obtained and made a part of the record.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is thus satisfied that VA 
has sufficiently discharged its duty in this matter.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


